Citation Nr: 0506590	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right toe 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1999 rating decision rendered by the 
Regional Office (RO) in Portland, Oregon, of the Department 
of Veterans Affairs (VA).

The case was previously before the Board in November 2003 at 
which time it was remanded to the RO for further development.  
The RO completed the requested development to the extent 
possible and returned the case to the Board.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2002.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  There is no evidence of either a skin or right toe 
disorder during the veteran's military service or for many 
years thereafter.

2.  The post-service medical evidence does not relate the 
veteran's skin or right toe disorder with his military 
service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  A right toe disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in May 1999; the statement of the case 
dated in December 1999; the supplemental statements of the 
case dated in October 2002 and December 2004; and the letters 
dated in November 2001 and May 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The November 2001 and May 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence is sufficient for an adequate 
determination.  Although the veteran indicated that he was 
treated at the Portland VAMC beginning in the 1960s, this 
facility indicated that all of the records pertaining to the 
veteran had been submitted.  Further, the veteran has not 
identified any additional outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
dated from September 1965 to June 1967, are negative for 
evidence of a fungal or other skin condition, or a disorder 
of the right toes.  The veteran's May 1967 separation 
examination report reflects that a clinical examination of 
the skin and of the feet was normal.  In a report of medical 
history completed by the veteran in connection with this 
examination, he denied a history of skin or foot trouble.

Following service, an August 1987 Army National Guard 
enlistment examination report reflects a diagnosis of 
vitiligo of the back and shoulders.  The report also shows a 
diagnosis of "blow toe" of the right foot, as well as a 
large callosity of the right foot.  At that time, the veteran 
was found to be unqualified for reserve service.  An 
attached, undated report reveals an assessment of fungus of 
the trunk and possible vitiligo of the upper back.  

More current treatment records from the Portland VAMC, dated 
from January 1997 to November 2000, reflect a diagnosis of 
tinea versicolor and a right toe disorder.  In November 1997, 
an examiner noted that the veteran's tinea corporis, 
identified in early 1997, had since resolved.  The soles of 
the veteran's feet had thick, hypertrophic scaling, with 
yellow discoloration, however.  The right toenail had 
yellow/brown discoloration, and was thickened and abnormally 
shaped.  Clinical assessment was of onychogryphosis of the 
right great toe and right middle toe, as well as bilateral 
callus formation/hyperkeratosis of the soles of the feet.  At 
the time of an August 1999 examination, a dystrophic right 
toenail was noted, which the veteran indicated had been there 
for life.  In August 2000, tinea versicolor and a disfigured 
toenail were noted.  The veteran was stable on antifungal 
treatment, and took selenium sulfide for his tinea.  An 
August 2001 outpatient record reflects a diagnosis of 
shearing tyloma, plantar second and third metatarsal of both 
feet.  

At the time of the veteran's December 2002 Travel Board 
hearing, he testified that his skin disorder appeared 
immediately after active service in Korea.  He stated, "I'd 
always break out.  When I'd go out on the beach or something, 
I'd break out."  He reported that he had had the skin 
problem ever since that time.  He indicated that the term 
"blow toe" means a swollen toe.  He stated, "When I got 
out of Korea, I couldn't even wear my cowboy boots."

Analysis.  The veteran contends that he currently suffers 
from skin and right toe disorders, which were incurred during 
military service.  As noted above, the veteran's service 
medical records do not reflect that the veteran was diagnosed 
with either disorder during service.  In fact, the veteran's 
skin and feet were found to be normal at that time.  Further, 
there is no evidence of a diagnosis of a skin or right toe 
disorder for approximately 20 years following service, when 
the veteran attempted to enter the Army National Guard.  The 
Board finds that the lack of evidence of treatment following 
service weighs against the veteran's claims.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).  Moreover, there is no medical evidence 
that associates either disorder with the veteran's active 
service in Korea.  Accordingly, based on the entire record, 
the Board concludes that the preponderance of the evidence is 
against the claims of entitlement to service connection for a 
skin disorder and a right toe disorder.

The veteran has asserted that his disorders began in service, 
and the Board has considered his contentions and testimony in 
this regard.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a medical opinion, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for the disorders on 
appeal.  See Heuser v. Brown, 7 Vet. App. 379, 384 (1995).


ORDER

Service connection for a skin disorder is denied.

Service connection for a right toe disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


